     Case 5:20-cv-03095-SAC Document 4 Filed 02/23/21 Page 1 of 5




.
                   IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS


NATHANIEL TURNER, III,

                                 Petitioner,

            v.                                           CASE NO. 20-3095-SAC

WARDEN HAZEL PETERSON,1


                                 Respondent.


                             MEMORANDUM AND ORDER

      This matter is a petition for habeas corpus filed under 28 U.S.C.

§ 2254. Petitioner proceeds pro se, and the court grants leave to

proceed in forma pauperis. For the reasons that follow, the court

concludes the petitioner is not entitled to relief and dismisses the

petition.

                                    Background

      In September 1992, petitioner was convicted in three cases in

the District Court of Wyandotte County. In Case No. 92 CR 11, he was

sentenced to concurrent terms of 5-20 years for one count of robbery
and one count of aggravated robbery. In Case No. 92 CR 16, he was

sentenced to four consecutive terms of 15 years to life for one count

of rape, one count of criminal sodomy, and two counts of aggravated

robbery. In Case No. 92 CR 90, he was sentenced to a term of 5-20 years

for a count of robbery to run concurrently with a sentence of 15 years

to life for a count of aggravated robbery. The sentences in each case

were to run consecutively with the sentences in the other cases.


1 The court substitutes Warden Peterson as the respondent. See Rule 2(a) of the Rules
Governing Section 2254 Cases (“If the petitioner is currently in custody under a
state-court judgment, the petition must name as respondent the state officer who
has custody.”).
    Case 5:20-cv-03095-SAC Document 4 Filed 02/23/21 Page 2 of 5




     The    Kansas   Department    of   Corrections    (KDOC)      calculated

petitioner’s aggregate sentence as 80 years to life with parole

eligibility due to good time served after 40 years. Petitioner

unsuccessfully sought administrative relief from this determination

and then filed a state habeas petition under K.S.A. 60-1501, He claimed

the KDOC had improperly calculated his parole eligibility date. The

district court dismissed the petition, and the decision was affirmed

on appeal. Turner v. McKune, 302 P.3d 45 (Kan. App. 2013)(Turner I).

     In 2016, petitioner filed a second petition under 60-1501, this

time arguing that he had been denied due process by the deprivation

of 10 years presumed earned good time credit in calculating his

conditional release date for the sentence in Case No. 92 CR 11. The

state district court dismissed the petition, and the Kansas Court of

Appeals (KCOA) affirmed. Turner v. State, 433 P.3d 706 (Kan. Ct. App.

2019), rev. denied, Mar. 27, 2019 (Turner II).

     Petitioner then commenced the present action seeking the good

time credits he claims he earned on the 5-20 year terms imposed in

Case No. 92 CR 11.
                                  Analysis

     Petitioner’s challenge to the execution of his sentence is

properly brought under § 2241. See Yellowbear v. Wyoming Att'y Gen.,

525 F.3d 921, 924 (10th Cir. 2008) (“Section 2241 is a vehicle for

[a state prisoner]    ...   attacking    the execution of       a sentence.”

(citations omitted)). An action brought under § 2241 challenges “the

fact or duration of a prisoner's confinement and seeks the remedy of

immediate release or a shortened period of confinement.” McIntosh v.
U.S. Parole Comm'n, 115 F.3d 809, 812 (10th Cir. 1997) (quotations

omitted).
      Case 5:20-cv-03095-SAC Document 4 Filed 02/23/21 Page 3 of 5




       It is settled, however, that a federal writ of habeas corpus is

not a remedy to correct an error of state law. See Estelle v. McGuire,

502         U.S.         62,         67-68        (1991)         (explaining

“federal habeas corpus relief does not lie for                        errors

of state law” (quotations omitted)).

       In Turner II, the KCOA examined petitioner’s claim in light of

the statutes and regulations that were in effect at the time he

committed the crimes. Under K.S.A. 1991 Supp. 21-4608(6)(c):

       When indeterminate terms imposed on the same date are to
       be served consecutively, the minimum terms are added to
       arrive at an aggregate minimum to be served equal to the
       sum of all minimum terms and the maximum terms are added
       to arrive at an aggregate maximum equal to the sum of all
       maximum terms.

       Under the governing regulations, a conditional release date is

“the maximum sentence ending date minus total authorized good time

credits not forfeited.” K.A.R. 44-6-101(m)(1992). And where, as here,

a prisoner was subject to multiple sentences, “The sentence with the

longest period of incarceration shall be designated as the sentence

controlling the maximum date.” K.A.R. 44-6-141 (1992).

       Next,   under   K.A.R.   44-6-142     (1992),   “When   computing   the

conditional release date, it shall be presumed 100% of the available

good time credits has been earned, and the good time credits shall

be applied on a projected basis. The conditional release date shall

be based on the controlling maximum sentence. No conditional release

date shall be computed for a maximum sentence of life.”

       Here, the KCOA agreed that petitioner’s aggregated controlling

sentence for the three cases is 80 years to life. Because the maximum
    Case 5:20-cv-03095-SAC Document 4 Filed 02/23/21 Page 4 of 5




sentence is life, petitioner therefore had no conditional release

date. The KCOA also found that under state case law, petitioner’s

completion of the first sentence did not entitle him to seek the

recalculation of his parole eligibility date, his conditional release

date, or his sentence term. Accordingly, the KCOA held that the

district court properly dismissed the petition, because petitioner

had no conditional release date and had not lost any presumed earned

good time.

     The court has considered the petition, attachments, and the

materials in petitioner’s motion to amend the petition and concludes

no ground for federal habeas corpus is presented. The decisions of

the state courts are clearly based upon the state law in effect at

the time of petitioner’s crimes, and the record does not suggest any

constitutional error that presents a ground for relief in this

petition. Accordingly, the petition is denied.

                      Certificate of Appealability

     Under Rule 11 of the Rules Governing Section 2254 Cases in the

United States District Courts, “the district court must issue or deny

a certificate of appealability when it enters a final order adverse

to the applicant.” A certificate of appealability should issue “only

if the applicant has made a substantial showing of the denial of a

constitutional right,” and the Court identifies the specific issue

that meets that showing. 28 U.S.C. § 2253.

     The Court has considered the record and concludes that this

matter   does   not   warrant   the   issuance    of   a   certificate   of
   Case 5:20-cv-03095-SAC Document 4 Filed 02/23/21 Page 5 of 5




appealability. The execution of petitioner’s sentence is based upon

state law, and the petition does not show that petitioner suffered

a constitutional deprivation.


     IT IS, THEREFORE, BY THE COURT ORDERED petitioner’s motion to

proceed in forma pauperis (Doc. 2) and to amend the petition (Doc.

3) are granted.

     IT IS FURTHER ORDERED the clerk of the court shall substitute

Warden Hazel Peterson as the respondent on the docket.
     IT IS FURTHER ORDERED the petition is dismissed. No certificate

of appealability will issue.

     IT IS SO ORDERED.

     DATED:   This 23rd day of February, 2021, at Topeka, Kansas.



                                 S/ Sam A. Crow

                                 SAM A. CROW
                                 U.S. Senior District Judge
